UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4137

WAYMON BRUCE JOYNER, III,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca B. Smith, District Judge.
(CR-98-118)

Submitted: September 30, 1999

Decided: October 15, 1999

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jennifer T. Stanton, J. T. STANTON, P.C., Norfolk, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, James Ashford
Metcalfe, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Waymon Joyner was convicted of three counts of possession of a
firearm by a convicted felon, and one count of possession of ammuni-
tion by a convicted felon, 18 U.S.C.A. § 922(g)(1) (West 1994 &
Supp. 1999). He now appeals his convictions and 293-month sen-
tence. We affirm.

I

A confidential reliable informant informed Officer Kenneth
Dimitry of the Virginia Beach Police Department that a man known
as "Junior" was selling crack out of a residence on Ego Drive in Vir-
ginia Beach. The informant also said that Junior possessed several
firearms. Officer Dimitry soon learned that "Junior" was Waymon
Joyner, a convicted felon, and that he lived at the residence with his
mother. Dimitry had the informant make a controlled buy of crack
from Joyner at the home. Following the transaction, officers executed
a search warrant at the residence.

During the search, officers recovered from one bedroom two shot-
guns, a handgun, ammunition, drug paraphernalia, a large amount of
cash, identification cards in Joyner's name, letters from the Depart-
ment of Motor Vehicles addressed to Joyner at that address, a smoke
grenade, nunchucks, clubs, and knives. Joyner was arrested.

He was charged in three counts with possession of a firearm by a
convicted felon and in one count with possession of ammunition by
a convicted felon, in violation of § 922(g)(1). Prior to trial, the district
court conducted a hearing on Joyner's motion to suppress items
seized during the search and statements he made subsequent to the
search. The court denied the motion.

The court subsequently heard argument on Joyner's motion in
limine. The court ruled that the bedroom in which the guns and
ammunition were discovered could not be referred to as Joyner's.
Further, items recovered during the search that Joyner admitted were

                     2
his or that bore his name were admissible, as were the guns and
ammunition. Finally, other weapons recovered during the search were
ruled inadmissible. Also deemed inadmissible were certain credit and
ATM cards discovered during the search that bore names other than
Joyner's. The weapons and cards that originally were found inadmis-
sible later were introduced into evidence after Joyner's mother, a
defense witness, testified that everything the police recovered during
the search belonged to her. This opened the door for the prosecution's
introduction of the evidence on cross-examination.

Joyner was convicted on all four counts. He was found to be an
armed career criminal and received a 293-month sentence.

II

Joyner contends that the district court improperly denied his
motion to suppress items seized during the search and statements he
made following his arrest. He concedes that the search warrant was
valid but argues that the police lacked probable cause to arrest him.

Probable cause to arrest exists if, at the moment of arrest, "the facts
and circumstances within the arresting officers' knowledge and of
which they had reasonably trustworthy information were sufficient to
warrant a prudent man in believing that the defendant . . . had com-
mitted an offense." United States v. Dorlouis , 107 F.3d 248, 253 (4th
Cir.), cert. denied, 521 U.S. 1126 1997). Probable cause to arrest thus
is based on the totality of the circumstances within an officer's
knowledge. See United States v. Thomas, 913 F.2d 1111, 1113 (4th
Cir. 1990).

Here, there was probable cause to arrest Joyner. A confidential
informant had just purchased crack cocaine from Joyner. Further,
Joyner was known to be a convicted felon. Officers found firearms in
what clearly was Joyner's bedroom. It is a felony in Virginia for a
convicted felon to possess firearms. On the basis of these facts, offi-
cers reasonably believed that Joyner had committed drug and firearms
offenses. Probable cause to arrest him existed.

III

Joyner also alleges that the district court should have granted his
motion in limine. He does not specifically identify the items which he

                    3
believes should have been excluded from trial, although it appears
that he principally objects to the introduction of the weapons--other
than the guns and ammunition--recovered from the bedroom, and to
the introduction of certain credit and ATM cards that belonged to oth-
ers. Joyner contends that allowing these items into evidence unduly
prejudiced his defense.

The district court originally ruled these items inadmissible but per-
mitted their introduction after Joyner's mother, a defense witness,
opened the door to their introduction by claiming that everything
found in the house belonged to her or was found by her. In any event,
the district court did not abuse its discretion by permitting the intro-
duction of these items. The evidence was relevant to the contested
issue of whether the bedroom in which the items were found belonged
to Joyner. The items were probative of possession, an element of the
offense. The evidence was reliable, and its probative value did not
outweigh any prejudice that might have flowed from its introduction.
See Fed. R. Evid. 403, 404(b); United States v. Queen, 132 F.3d 991,
997 (4th Cir. 1997).

IV

Joyner claims that the evidence was insufficient to convict him.
When addressing a claim of insufficiency of the evidence, we affirm
a conviction if, in light of the totality of the evidence presented at
trial, a rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt. See United States v. Burgos,
94 F.3d 849, 862-63 (4th Cir. 1996) (en banc). Joyner was charged
with violating 18 U.S.C.A. § 922. The elements of that offense are:
(1) that Joyner was previously convicted of a crime punishable by
imprisonment of more than one year in a court of the United States
or a state; (2) that he possessed the firearm or ammunition; and (3)
that the possession was in or affecting interstate commerce. Joyner
stipulated to the previous felony conviction and to the interstate com-
merce nexus. He claims that the government did not establish posses-
sion.

Possession may be actual or constructive and may be proven by
direct or circumstantial evidence. See United States v. Nelson, 6 F.3d
1049, 1053 (4th Cir. 1993). Constructive possession exists when the

                    4
defendant exercises or has the power to exercise dominion or control
over the object in question or the place in which the contraband is
concealed. See United States v. Blue, 957 F.2d 106, 107-108 (4th Cir.
1992). Here, the firearms were concealed in what clearly was Joyner's
bedroom. A reasonable juror could infer from numerous items discov-
ered during the search, including letters from DMV addressed to
Joyner at that address, that the bedroom was his. Additionally, Officer
Dimitry testified that Joyner admitted after his arrest that the shotguns
found in the bedroom were his. The evidence was sufficient to estab-
lish possession and to convict Joyner.

V

Joyner made inculpatory statements following his arrest. Officer
Dimitry testified about these statements. On cross-examination, he
testified that he neither recorded Joyner's statements nor asked Joyner
to sign a written statement. Further, Officer Dimitry testified that
there was no law or police department policy requiring that a sus-
pect's statements be recorded or that a suspect sign a written state-
ment.

During deliberations, the jury submitted three questions to the
court. One was, "Why no written statements at police station? What
does Virginia Beach require of interrogation and follow-up, especially
regarding defendant signing statement?" The court replied that the
department "does not have these requirements. As instructed by the
court, there is no legal requirement for taped, videoed, or signed state-
ments by defendants." Joyner contends that this supplemental instruc-
tion was unduly prejudicial.

We review the necessity, extent, and character of supplemental jury
instructions for abuse of discretion. See United States v. Horton, 921
F.2d 540, 546-47 (4th Cir. 1990). In reviewing a supplemental
instruction, we inquire whether the instruction responded to the jury's
question "fairly and accurately without creating prejudice." United
States v. Smith, 62 F.3d 641, 646 (4th Cir. 1995). An error requires
reversal only if it is prejudicial in the context of the record as a whole.
See United States v. United Med. & Surgical Supply Corp., 989 F.2d
1390, 1406-1407 (4th Cir. 1993).

                     5
Here, there was no abuse of discretion. The trial court succinctly
and accurately responded to the jury's question. The answer did not
lend credence to the prosecution's case.

VI

Finally, Joyner alleges that he was improperly sentenced as an
armed career criminal. Persons convicted of violating § 922(g) who
have three previous convictions for violent felonies or serious drug
offenses are subject to enhanced penalties under 18 U.S.C.
§ 924(e)(1) (1994). The sentencing guidelines provide that armed
career criminals will be assigned the greater of the offense level cal-
culated under Chapter Two or Chapter Three of the guidelines or the
offense level applicable to an armed career criminal. See U.S. Sen-
tencing Guidelines Manual § 4B1.4 (1998). Joyner was found to have
at least three violent felony convictions: (1) a December 1983 convic-
tion for statutory burglary; (2) a March 1984 conviction for unlawful
wounding; and (3) an April 1991 conviction for statutory burglary.

His Chapter Two offense level was 27; his USSG § 4B1.1(b)(3)(B)
was 33. It was therefore this level that was used to calculate his guide-
line range. With an offense level of 33 and a criminal history category
of VI, Joyner's guideline range was 235-293 months. He received a
293-month sentence.

On appeal, Joyner contends that treating the 1983 and 1984 convic-
tions as predicate violent felonies was error.* He received a five-year
sentence for the 1983 statutory burglary conviction, which is clearly
a felony under Virginia law. This burglary conviction qualifies as a
predicate violent felony under 18 U.S.C. § 924(e)(2)(B)(ii). Similarly,
his 1984 conviction for the unlawful wounding of a police officer, for
which he received a twelve-month sentence but could have received
a longer term of imprisonment, was a felony under Virginia law, and
qualifies as a predicate violent felony under federal law. The district
court did not clearly err in finding that Joyner had the requisite three
convictions of violent felonies to qualify him as an armed career
criminal.
_________________________________________________________________
*Joyner concedes that the 1994 conviction qualifies as a violent fel-
ony.

                     6
VII

We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    7